Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 1 of 10

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT > 7

for the

Northern District of California

 

 

 

United States of America ) Nop Elan, Sus, Wy Le OA
v. ) YS. 0K S00
O ) Case No sanicp or Co
le Hougen : Joe a7 2p
e ox MAG
)
)
3 0 71395
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 5, 2020 in the county of Santa Cruz in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 249(a)(1) Hate Crimes

This criminal complaint is based on these facts:

See the attached affidavit of FBI Special Agent Kyle R. Biebesheimer.

@% Continued on the attached sheet.

/s/ Kyle R. Biebesheimer w/permission by VKD

Complainant's signature

 

Approved as to form _Wlaweea Wave

i Kyle R. Bieb i
AUSA Marissa Harris FBI Special Agent Kyle iebesheimer

Printed name and title

 

Sworn to before me by telephone.

Date: ___ 09/25/2020 Varauia& QM eredes
Judge's signature

City and state: San Jose, CA U.S. Magistrate Judge Virginia K. DeMarchi

Printed name and title

 

 

a cc ce [Rest |
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 2 of 10

AFFIDAVIT _IN SUPPORT OF COMPLAINT
Your affiant, FBI Special Agent Kyle R. Biebesheimer, having been duly sworn, states the
following: :

1. Iam a Special Agent with the Federal Bureau of Investigation, currently assigned
to the Civil Rights Squad of the San Francisco Division, Oakland, California. I
have been employed as a Special Agent of the FBI since April 2, 2010.

2. Ihave been assigned to a civil rights squad smce August of 2018 in the San
Francisco Division of the FBI. In this capacity, Ihave investigated and assisted
other agents in investigating civil rights violations, including both color of law
violations and crimes of bias (hate crimes). From February of 2017 to August of
2018, I served as a Supervisory Special Agent (SSA) at FBI Headquarters where I
worked in the Counterterrorism Division assisting program managers with high
profile counterterrorism investigations. From 2010 to 2016, I served as an agent
on San Francisco’s Joint Terrorism Task Force (ITTF) where I worked domestic
terrorism matters, including investigations of white supremacy extremists.

3. Additionally, prior to joming the FBI, I served as Deputy District Attorney for the
Los Angeles County District Attorney’s Office from March of 2007 to October of
2009. In that capacity, I tried numerous misdemeanor and felony violations of
California law; handled hundreds of felony preliminary hearings; and adjudicated

dozens of juveniles for assorted felony and misdemeanor conduct.
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 3 of 10

. The information contamed here is based upon my personal knowledge and
knowledge gained from other law enforcement officials, as well as witnesses that
have provided reliable information.

. This Affidavit is beng submitted in support of a criminal complaint charging that
the defendant, OLE HANSEN HOUGEN, used a dangerous weapon to willfully
attempt to cause bodily injury to a black man, S.B., because of S.B.’s actual or
perceived race and color, in violation of Title 18, United States Code, Section
249(a)(1).

. Your Affiant has probable cause to believe that OLE HOUGEN attacked S.B. with
a knife and attempted to cause bodily injury because of S.B.’s race and skin color
in Santa Cruz, California, which is within the Northern District of California.
Because this affidavit is being submitted for the limited purpose of establishing
probable cause for the issuance of an arrest warrant for defendant OLE HOUGEN,
Ihave not set forth each and every fact learned during this investigation. Instead, I
have set forth only those facts that I believe are necessary to establish probable
cause.

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE

. FBI agents interviewed S.B., a black man who lives in Santa Cruz. §.B. described
being attacked by HOUGEN on July 5, 2020.

. S.B. explained that he was walking in the crosswalk of San Lorenzo Boulevard
and Broadway located in Santa Cruz, California when HOUGEN—a white man

S.B. had never met before—offered S.B. two dollars for marijuana. When S.B.

2
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 4 of 10

declined and continued waking, HOUGEN cailed S.B. a “fepot.” When S.B.
clarified that he was in fact bisexual and told HOUGEN to “fuck off” HOUGEN
called him a “nigger.”

9. S.B. then turned to face HOUGEN and HOUGEN ran towards him with a knife in
his hand. HOUGEN slashed at S.B. with the knife approximately ten times and
attempted to stab S.B. in the chest, stomach, and face area.

10. Throughout HOUGEN’s attack, HOUGEN called S.B. a “nigger” approximately
seven to eight times.

11.S.B., in sel&defense, put his arms up in a boxing manner towards HOUGEN,
causing HOUGEN to back up.

12.8.B. also had a knife on his person in acloth sheath located on his right hip. S.B.
did not use his knife during the incident; but he believed it fell out during the
attack due to a tear in the left seam of the sheath. S.B. stated that he decided not to
use the knife against HOUGEN during the incident.

13. Santa Cruz Police Department (SCPD) arrived within several minutes of the attack
and prepared reports of their investigation and discussion with various witnesses
to the attack, including S.B. SCPD officers noticed an abrasion on S.B.’s left ear —
that was red in color and appeared to be irritated. When officers asked S.B. if the
injury occurred during the accident, S.B. was not sure, but believed it may have.
During his FBI interview, S.B. told me that he did not have any injuries on his ear

prior to the attack.
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 5 of 10

14. SCPD located three individuals who witnessed the attack. W.C. witnessed the
attack while driving in her car. As she approached the intersection, she saw
HOUGEN in the street, wielding a knife in an aggressive manner. She then saw
HOUGEN take approximately ten jabs with the knife at S.B., commg within two
to three inches of striking him S.B. responded by backing away from HOUGEN.

15.C.N. also witnessed the attack while driving through the intersection. He observed
HOUGEN trying to swipe at S.B.’s waist area with a knife multiple times. S.B.
responded by taking a defensive posture; then, backing away in retreat.

16. A third eyewitness, C.S., observed the attack from the vantage point of a levee
located next to the imtersection. From the levee’s walking path, he observed
HOUGEN and S.B. in the street. He heard HOUGEN yelling at S.B., calling him
“nigger” approximately ten times. He also saw HOUGEN swinging an unknown
object at S.B. multiple times—an object that came to within three to four inches of
striking S.B.’s chest and head area. He also observed S.B. backing away from the
attack.

17.On July 5, 2020, within minutes of the attack, SCPD arrested HOUGEN. During a
search incident to his arrest, SCPD recovered a green knife from HOUGEN that
was approximately nine inches long, including a four-inch blade.

18. When SCPD Officer J.G., who is of Mexican descent, attempted to read
HOUGEN his Miranda rights, Hougen called Officer J.G. a racist and stated, ©
“youre acolored person, and I’m a white person, this is racist. I don’t understand

it from you at all”
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 6 of 10

19. While HOUGEN was in the back of SCPD Officer J.B.’s patrol vehicle at Santa

Cruz County Jail HOUGEN made several attempts to obtam Officer J.G.’s
attention by calling out, “Hey bean dip,” “Hey spico,” and “Hey Mexico.” When
jail staff came to the sally port to perform the medical clearance and related
COVID-19 procedures, HOUGEN stated that he only wanted a “white person to
help.” HOUGEN also expressed his displeasure with Officer J.G. beg “colored”
to jail staff several times. While being transported to the jail, HOUGEN asked if

there were any people like him in the jail with “blonde hair” and “blue eyes.”

20. During my investigation, I sought additional evidence regarding HOUGEN’s

21.

motive for the assault. My investigation revealed that HOUGEN has engaged in
racially-motivated violence on prior occasions. The below information was
obtained ftom law enforcement reporting,

On August 29, 2014, HOUGEN was involved in an altercation with H.G., a black
man, in Petaluma, California. On that day, H.G. was enjoying lunch at a shelter
with three white friends. For no apparent reason, HOUGEN approached H.G. and
inquired, “Nigger what are you doing sitting with white people?” At the meal’s
conclusion, H.G. got up ftom his table and observed HOUGEN clutching a knife,
staring directly at him. As H.G. attempted to leave the dining hall HOUGEN
confronted him by shoving his sleeping bag into H.G.’s stomach and saying,
‘Here nigger, carry this!” A physical fight broke out until witnesses intervened.
H.G. confirmed the details of this incident to federal investigators in September

2020.
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 7 of 10

22.On December 29, 2018, E.J., a black man, was picking oranges near Gold Street
and California Street in Redding, California, when HOUGEN yelled: “Hey you,
fucking nigger, what are you doing? Breaking into buildings or trying to steal shit
from around here?” HOUGEN picked up two large rocks and told E.J. he was
going to “smash” him and “fucking kill him.” When HOUGEN approached E.J.,
HOUGEN dropped the rocks and punched E.J. in the face, causing his mouth to
bleed. HOUGEN then ran from the scene. E.J. walked down the road when
HOUGEN began punching and yelling at E.J. again, calling him “a fucking
nigger” and saying that he would “kill him.” When Redding Police Department
Officers arrived, HOUGEN was uncooperative. The entire time, HOUGEN yelled
racial slurs towards E.J., calling him a “nigger” and stating that he would “kill
him.”

23. In addition, my investigation revealed an incident that occurred on an Amtrak train
on April 8, 2018 in Washington State. I obtained records from the Klickitat
County (Washington) Sheriff's Office personnel who investigated the incident.
According to the official Sheriff's Office reports, multiple witnesses told
responding officers that HOUGEN threatened black passengers on the tram. A
black passenger named J.M. told police that HOUGEN approached him with a
knife and threatened, “I’m gonna cut you, you fucking nigger!” A black Amtrak
employee, T.B., reported that HOUGEN had also called him a “nigger” and

threatened to stab him.
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 8of10 |

CONCLUSION
24. Based on the foregoing, there is probable cause to believe that on or about July 5,
2020, OLE HOUGEN violated 18 U.S.C. § 249(a)(1) by willfully attempting to
cause bodily injury to an person by using a dangerous weapon, because of any
person’s actual or perceived race and color. Accordingly, I respectfully ask the

Court to issue an arrest warrant and complaint charging HOUGEN with this crime.

SUBSCRIBED AND SWORN TO ME over the telephone pursuant to Fed. R. Crim P.

4.1 and 4(d) this 29 day of September 2020.

HON. GINIA D CHI
U.S. Magistrate Judge, Northern District of California
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 9 of 10

AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: [X] COMPLAINT [_] INFORMATION. L] INDICTMENT
L_] SUPERSEDING

 

— OFFENSE CHARGED

18 U.S.C, § 249(a)(1) - Hate Crimes

[] Petty
[_] Minor
Misde-
L] meanor
Felony

PENALTY: See attachment.

C

Name of District Court, and/or Judge/Magistrate Co
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE pivisioNeP 2 g 2020

USAN Y,
US. DI SOONG
TOF
SAN JOSE

 

S
CLERK,
— DEFENDANT - U.S CLPORNA

> OLE HOUGEN

 

DISTRICT COURT NUMBER

R 20 713

DEFENDANT

MA

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

FBI Special Agent Kyle R. Biebesheimer

 

person is awaiting trial in another Federal or State Court,
give name of court

oO

 

this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

LO

 

this is a reprosecution of
charges previously dismissed
which were dismissed on motion SHOW

of: DOCKET NO.
[_] U.S. ATTORNEY — [_] DEFENSE \
this prosecution relates to a

[_] pending case involving this same
defendant

LO

MAGISTRATE

prior proceedings or appearance(s)
before U.S. Magistrate regarding this
defendant were recorded under

 

 

 

\ CASE NO.
Name and Office of Person

Furnishing Information on this form David L. Anderson

 

[x] U.S. Attorney [J Other U.S. Agency

Name of Assistant U.S.

Attorney (if assigned) AUSA Marissa Harris

 

 

PROCESS:
[-] SUMMONS [] NO PROCESS* [x] WARRANT

If Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

 

Comments:

ADDITIONAL INFORMATION OR COMMENTS

Date/Time:

 

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) [|] If not detained give date any prior
summons was served on above charges

2) [_] |s a Fugitive

3) [-] !s on Bail or Release from (show District)

 

IS IN CUSTODY
4) [_] On this charge

5) [_] On another conviction

} [_] Federal [_] State
6) Awaiting trial on other charges

If answer to (6) is "Yes", show name of institution
Roundtree Facility

 

Has detainer L] Yes oe ae
been filed? Ol No a
DATE OF » Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount: None

*Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
Case 5:20-cr-00432-EJD Document1 Filed 09/29/20 Page 10 of 10

U.S. v. OLEHOUGEN
PENALTY SHEET:

Count1l: 18U.S.C.§ 249(a)(1)—Hate Crimes

 

Penalties:

¢ Maximum Prison Term: 10 years

e Maximum Fine: $250,000

¢ Maximum Supervised Release: 3 years
Special Assessment Fee: $100
Restitution
